Exhibit 99.5 BYLAWS OF CAPITOL DEVELOPMENT BANCORP LIMITED III (a Michigan corporation) Page ARTICLE I - SHAREHOLDERS 1 Section 1.01 Annual Meetings 1 Section 1.02 Special Meetings 1 Section 1.03 Notice of Meetings 1 Section 1.04 Attendance at Meeting 1 Section 1.05 Quorum 1 Section 1.06 Shareholder to Vote in Person or by Proxy 2 Section 1.07 Shareholder to Have One Vote Per Share 2 Section 1.08 Action by Written Consent 2 Section 1.09 Shareholder List 2 Section 1.10 Inspectors at Shareholders’ Meetings 3 Section 1.11 Participation by Communication Equipment 3 ARTICLE II - BOARD OF DIRECTORS3 Section 2.01 General Powers 3 Section 2.02 Number and Term of Office 3 Section 2.03 Election of Directors 3 Section 2.04 Annual and Regular Meetings 4 Section 2.05 Special Meetings; Notice 4 Section 2.06 Quorum 4 Section 2.07 Participation by Communication Equipment 4 Section 2.08 Action Without a Meeting 4 Section 2.09 Resignation and Removal of Directors 4 Section 2.10 Vacancies and Newly Created Directorships 5 Section 2.11 Compensation 5 Section 2.12 Committees 5 Section 2.13 Powers of Committees 5 Section 2.14 Discharge of Duties; Reliance on Reports 5 Section 2.15 Certain Transactions 6 -i- TABLE OF CONTENTS (continued) Page ARTICLE III - OFFICERS 6 Section 3.01 Officers of the Corporation 7 Section 3.02 Election 7 Section 3.03 Removal or Resignation of Officers 7 Section 3.04 Duties of the Chairman of the Board 7 Section 3.05 Duties of the President 7 Section 3.06 Duties of the Vice President 7 Section 3.07 Duties of the Secretary 7 Section 3.08 Duties of the Treasurer 7 Section 3.09 Employee Bonds 8 Section 3.10 Discharge of Duties; Reliance on Reports 8 Section 3.11 Interested Transactions 8 ARTICLE IV - EXECUTION OF INSTRUMENTS, DEPOSITS, VOTING OF SECURITIES 8 Section 4.01 General 8 Section 4.02 Corporate Indebtedness 8 Section 4.03 Checks or Drafts 8 Section 4.04 Deposits 8 Section 4.05 Appointment of Agents to Vote Securities and Other Corporations 9 ARTICLE V - CAPITAL STOCK 9 Section 5.01 Stock Certificates 9 Section 5.02 Uncertificated Stock 9 Section 5.03 Transfer of Stock 9 Section 5.04 Record Date 9 Section 5.05 Registered Shareholders 10 Section 5.06 Lost Certificates 10 ARTICLE VI - INDEMNIFICATION OF OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS 10 Section 6.01 Indemnification Officers, Directors, Employees and Agents 10 Section 6.02 Application to a Resulting or Surviving Corporation or Constituent Corporation 11 -ii- TABLE OF CONTENTS (continued) Page Section 6.03 Liability Insurance 11 ARTICLE VII - GENERAL PROVISIONS 11 Section 7.01 Dividends 11 Section 7.02 Reserves 11 Section 7.03 Fiscal Year 11 Section 7.04 Offices 11 Section 7.05 Books and Records 11 Section 7.06 Amendments 12 ARTICLE VIII - INTERPRETATION 12 Section 8.01 Conflict With Statute 12 CAPITOL DEVELOPMENT BANCORP LIMITED III BYLAWS ARTICLE I - SHAREHOLDERS Section 1.01Annual Meetings.The annual meetings of the shareholders of the Corporation for the election of directors and for the transaction of such other business as may properly come before the meeting shall be held at the corporate offices or any other place either in or outside the State of Michigan as specified by the directors and at 12:00 p.m. on the 15th day of May of each year (or, if such is a legal holiday, then on the next succeeding business day), or at any other time and date as shall be fixed from time to time by resolution of the Board of Directors (the “Board”). Section 1.02Special Meetings.Special meetings of the shareholders may be called at any time by the Board or by the Chairman of the Board, or the President of the Corporation.A two-thirds majority of the shareholders may also request a special meeting and the directors shall grant such a request.Special meetings of the shareholders shall be held at places in or outside the State of Michigan, as shall be specified in the notice or waiver of notice thereof. Section 1.03Notice of Meetings.The Secretary or any assistant Secretary shall cause notice of the time, place and purposes of each meeting of the shareholders to be personally delivered or mailed, at least 10 days but not more than 60 days prior to the meeting, to each shareholder of record entitled to vote at the meeting.Notice shall be deemed given when the requisite time has elapsed after deposit in the United States mail addressed to the address of the shareholder as revealed on the records of the Corporation.Notice of a meeting of shareholders need not be given to any shareholder who signs a waiver of notice in writing, whether before or after the time of the meeting.Notice of any adjourned meeting of the shareholders of the Corporation need not be given if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken and at the adjourned meeting only such business is transacted as might have been transacted at the original meeting.If after the adjournment the Board fixes a new record date for the adjourned meeting, a notice of the adjourned meeting shall be given to each shareholder of record entitled to such notice on the new record date. Section 1.04Attendance at Meeting.Attendance of a person at a meeting of shareholders in person or by proxy constitutes: (a) waiver of objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and (b) waiver of objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented. Section 1.05Quorum.Except as otherwise required by the Michigan Business Corporation Act, as amended (the “MBCA”) or the Articles of Incorporation (the “Articles”), shares entitled to cast a majority of the votes at a meeting shall be sufficient to constitute a quorum for the transaction of business.Regardless of whether a quorum is present, the meeting -1- may be adjourned by a vote of the shares present.The shareholders present in person or by proxy at such meeting may continue to do business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum.At the adjourned meeting at which the requisite number of sharesshall be represented, any business may be transacted which might have been transacted at the meeting as originally notified. Section 1.06Shareholder to Vote in Person or by Proxy.A shareholder entitled to vote at a meeting of shareholders or to express consent or dissent without a meeting shall be entitled to vote in person, or by proxy appointed by an instrument in writing authorizing other persons to act.A proxy shall be signed by the shareholder or an authorized agent or representative and shall not be valid after the expiration of 3 years from its date unless otherwise provided. Section 1.07Shareholder to Have One Vote Per Share.Each shareholder shall have one vote for each share of stock owned and having voting power registered on the books of the Corporation.Except as otherwise required by the MBCA or the Articles, all elections shall be had and all questions decided by a majority vote of the shares represented at the meeting in person or by proxy.There shall be no cumulative voting. Section 1.08Action by Written Consent. Any action required or permitted by the MBCA to be taken at an annual or special meeting of shareholders may be taken without a meeting, without prior notice and without a vote, if consents in writing, setting forth the action so taken, are signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take the action at a meeting at which all shares entitled to vote on the action were present and voted.The written consents shall bear the signature of each shareholder who signs the consent.No written consents shall be effective to take the corporate action referred to unless, within 60 days after the record date for determining shareholders entitled to express consent to or to dissent from a proposal without a meeting, written consents signed by a sufficient number of shareholders to take the action are delivered to the Corporation.Delivery shall be to the Corporation’s registered office, its principal place of business, or an officer or agent of the Corporation having custody of the minutes of the proceedings of its shareholders.Delivery made to the Corporation’s registered office shall be by hand or by certified or registered mail, return receipt requested.Prompt notice of the taking of the corporate action without a meeting by less than unanimous written consent shall be given to shareholders who have not consented in writing. Section 1.09Shareholder List.The officer or agent having charge of the stock transfer books for shares of the Corporation shall make and certify a complete list of the shareholders entitled to vote at a shareholders’ meeting or any adjournment thereof.The list shall: (a)Be arranged alphabetically within each class and series, with the address of, and the number of shares held by, each shareholder. (b)Be produced at the time and place of the meeting. (c)Be subject to inspection by any shareholder during the whole time of the meeting. -2- (d)Be prima facie evidence as to who are the shareholders entitled to examine the list or to vote at the meeting. If the requirements of this section have not been complied with, on demand of a shareholder in person or by proxy, who in good faith challenges the existence of sufficient votes to carry any action at the meeting, the meeting shall be adjourned until the requirements are complied with.Failure to comply with the requirements of this provision does not affect the validity of an action taken at the meeting before the making of such a demand. Section 1.10Inspectors at Shareholders’ Meetings.The Board, in advance of a shareholders’ meeting, may appoint one or more inspectors to act at the meeting or any adjournments thereof.If inspectors are not so appointed, the person presiding at a shareholders’ meeting may, and on request of a shareholder entitled to vote thereat shall, appoint one or more inspectors.In case a person appointed fails to appear or act, the vacancy may be filled by appointment made by the Board in advance of the meeting or at the meeting by the person presiding thereat.The inspectors shall determine the number of shares outstanding and the voting power of each, the shares represented at the meeting, the existence of a quorum, the validity and effect of proxies, and shall receive votes, ballots or consents, hear and determine challenges and questions arising in connection with the right to vote, count and tabulate votes, ballots or consents, determine the result, and do such acts as are proper to conduct the election or vote with fairness to all shareholders.On request of the person presiding at the meeting or a shareholder entitled to vote thereat, the inspectors shall make and execute a written report to the person presiding at the meeting of any of the facts found by them and matters determined by them.The report is prima facie evidence of the facts stated and of the vote as certified by the inspectors. Section 1.11Participation by Communication Equipment.Unless otherwise restricted by the Articles, a shareholder may participate in a meeting of shareholders by a conference telephone or by other similar communications equipment through which all persons participating in the meeting may communicate with the other participants.All participants shall be advised of the communications equipment and the names of the parties in the conference shall be divulged to all participants.Participation in a meeting pursuant to this section constitutes presence in person at the meeting. ARTICLE II - BOARD OF DIRECTORS Section 2.01General Powers.The property, affairs, and business of the Corporation shall be managed by the Board.The Board may exercise all the powers of the Corporation, whether derived from law or the Articles.A director need not be a shareholder of the Corporation.The directors shall only act as a Board, and the individual directors shall have no power as such. Section 2.02Number and Term of Office.The Board shall consist of not less than one and not more than 25 directors.The number of the initial Board shall be determined by the incorporators or subscribers at their first meeting.Thereafter, the number of directors shall be fixed from time to time by resolution of the Board.The first Board shall hold office until the first annual meeting of shareholders.At the first annual meeting thereafter the shareholders shall -3- elect directors to hold office until the succeeding annual meeting.A director shall hold office for the term elected, until a successor is elected and qualified or until death, resignation or removal. Section 2.03Election of
